Citation Nr: 9907752	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right foot disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1982 to August 1982, 
and from February 1984 to June 1984; with Army Reserve duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case originated in the Roanoke, Virginia RO and 
was transferred to the Reno, Nevada RO during the course of 
this appeal.

Regarding the jurisdiction of the two claims on the title 
page of the decision, the following is noted.  In an August 
1996 rating decision, the RO granted service connection for 
the veteran's right foot and right hip disabilities and 
assigned 20 and 10 percent evaluations, respectively.  In 
September 1996, the veteran was notified of the decision.  In 
September 1996, the veteran submitted a Notice of 
Disagreement.  In September 1996, the RO requested that the 
veteran specify which issues he had disagreement with because 
several issue were discussed in the August 1996 rating 
action.  In October 1996, the veteran submitted a statement 
which indicated disagreement with the issues of the right 
foot and right hip.  In a December 1996 letter to the 
veteran's congressman, the RO acknowledged that they had 
received the veteran's notice of disagreement with the RO's 
decisions regarding the foot and the hip.  In December 1996, 
the RO issued a rating decision that denied entitlement to 
increased ratings for the foot and the hip.  The veteran was 
notified of the same in Statement of the Case dated on 
December 20, 1996 and in a notification letter dated on 
December 23, 1996.  In March 1997, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, wherein he made 
reference to his service-connected foot and hip conditions, 
and the SOC.  The Board will liberally construe the veteran's 
March 1997 statement as a timely filed Substantive Appeal for 
the issues of the right foot and hip.

Additionally, it is noted that the veteran has raised several 
claims of entitlement during the course of this appeal and 
the following procedural information is noted for the record.  

Regarding a claim for unemployability, it is noted that in an 
October 1996 statement, the veteran indicated that he was 
unemployable.  In a December 1996 rating decision, the RO 
denied entitlement to total disability based upon individual 
unemployability.  The veteran did not thereafter perfect an 
appeal on this issue.  

Regarding the issue of a psychiatric claim, the veteran 
raised the issue of entitlement to service connection for 
depression secondary to service-connected foot and hip 
disabilities in an October 1997 correspondence.  In December 
1997, the RO asked the veteran to clarify his claim for 
secondary service connection and he did so in a January 1998 
correspondence.  In an April 1998 rating decision, the RO 
granted service connection for major depressive disorder and 
assigned a 30 percent rating.  The veteran was notified of 
the same in a May 1998 correspondence.  The issue was not 
thereafter perfected for this appeal.  

Regarding the issue of an increased rating for an elbow 
claim, service connection for an elbow disorder was granted 
in a December 1996 rating decision.  In a March 
1997 correspondence, the veteran indicated some 
dissatisfaction with the decision.  In December 1997, the RO 
asked that the veteran clarify some issues.  In January 1998, 
the veteran clarified that he wanted to continue a claim for 
increased rating for the elbow.  In an April 1998 rating 
decision, an increased rating was denied.  The veteran was 
notified of the same in a May 1998 Statement of the Case and 
in correspondence that incorporated a copy of the April 1998 
rating decision.  The issue was not thereafter perfected for 
this appeal.

Regarding the issue of a back claim, in a March 1997 
correspondence, the veteran raised the issue of entitlement 
to service connection for a back disorder based upon 
secondary service connection.  In an October 1997 
correspondence, the veteran again asserted a claim for 
secondary service connection for a back disorder.  In 
December 1997, the RO asked the veteran for clarification of 
issues claimed.  In January 1998, the veteran responded and 
did not mention the back claim.  In an April 1998 rating 
decision, the RO denied service connection for the back and 
notified the veteran in May 1998 that his claim for the same 
was not well grounded.  The issue was not thereafter 
perfected for this appeal.  

Regarding the issues of entitlement to service connection for 
a groin disorder and frostbite, it is noted that service 
connection was denied for each disorder in an August 1996 
rating decision.  In September 1996, the veteran submitted a 
Notice of Disagreement, for which the RO later asked him for 
clarification.  Although the veteran did not specify 
disagreement with these two denials of service connection, 
the RO issued a Statement of the Case in May 1998 which 
explained the reasons for denial.  The issues were not 
thereafter perfected for this appeal.  

Regarding the issues of entitlement to increased ratings for 
hearing loss and tinnitus, it is noted that service 
connection was granted for both disabilities in an August 
1996 rating decision.  In a December 1996 rating decision, 
the evaluations assigned were confirmed.  In a March 1997 
correspondence, the veteran mentioned his hearing impairment 
disabilities.  In a May 1998 Statement of the case, the RO 
explained the reasons for denial of increase.  The issues 
were not thereafter perfected for this appeal.  


FINDINGS OF FACT

1.  The veteran's right foot disability is currently 
manifested by subjective complaints of pain, flexion and 
extension of the right great toe limited by pain, and 
objective observations of pain on motion.  

2.  The veteran's right hip disability is currently 
manifested by subjective and objective pain on motion and 
degenerative changes shown on x-ray.  






CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 30 percent 
for a right foot disability have been met.  U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5283, 5284 (1998).

2.  The criteria for an increased evaluation to 20 percent 
for a right hip disability have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 
5010, 5024, 5025, 5252 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased ratings are new, well grounded and adequately 
developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1998).  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  




I.  Right Foot

Service medical records reveal that the veteran injured his 
right foot in service.  A June 1996 Physical Evaluation Board 
report reveals that the veteran had chronic right foot pain 
secondary to sesamoid non-union and excision of the tibial 
sesamoid.  

In May 1996, the veteran underwent a general VA examination.  
It was noted that the veteran had severe pain in the foot and 
that he could not wear normal shoes.  The veteran complained 
of pain in the right foot.  Examination of the right foot 
revealed full range of motion; however, there was an area of 
hypersensitivity over the area of the surgery.  The examiner 
noted that the veteran was sensitive to touch in that area 
and that he stated that he had severe pain when the foot was 
manipulated, going through the ranges of motion.  The final 
diagnosis was chronic right foot pain, secondary to tibial 
sesamoid nonunion with status post excision of the tibial 
sesamoid bone without relief.  

In September 1996, the veteran underwent a VA examination for 
the joints.  There was a well healed surgical scar on the 
medial aspect at the junction of the dorsal and plantar skin.  
Range of motion of the metatarsophalangeal joint of the foot 
was 20 degrees of dorsiflexion and 10 degrees of plantar 
flexion.  There was no obvious swelling.  The examiner noted 
that x-rays of the right foot showed absence of the tibial 
sesamoid, and there were no degenerative changes involving 
the joint itself.  

In an August 1996 rating decision, service connection for a 
right foot disability was granted.  The disability was 
characterized as "fracture sesamoid right foot with non-
union status post excision of sesamoid."  A 20 percent 
evaluation was assigned.  It was established that the 
disability was directly related to the veteran's military 
service.

December 1996 VA outpatient treatment records reveal that the 
veteran was seen for pain, including right foot pain.  In 
December 1996, the veteran was also seen at VA's urgent care 
for right foot discomfort.  Other VA treatment records from 
1996 to 1997 show that the veteran was involved in physical 
therapy, pain management, and regular outpatient treatment 
for his right foot disorder.  

April 1997 VA outpatient treatment records show that the 
veteran was seen for complaints of right hip pain and right 
foot injury.  February 1997 VA treatment records show that 
the veteran was treated in the emergency room for right foot 
pain.  

In May 1997, the veteran was hospitalized at VA for a major 
depression single episode, severe without psychotic features.  
It was noted that the veteran had a pain disorder due to both 
psychological factors and a medical condition.  The Axis III 
diagnosis was status post right foot fracture.  A May 15, 
1997 VA outpatient treatment record revealed an assessment of 
Axis III-Chronic pain foot.  

June 1997 VA emergency room records reveal that the veteran 
was seen for complains of right foot pain.  Examination 
revealed the right foot with no edema and with tenderness in 
the first metatarsal head.  On June 13, 1997, the veteran was 
seen at VA for outpatient treatment for several ailments 
including right foot pain.

In May 1998, the veteran underwent a VA psychiatric 
evaluation.  Therein it was noted that the Axis I diagnosis 
was major depressive disorder recurrent secondary to 
fractured right foot and degenerative hip disease.  

In May 1998, the veteran underwent a VA examination for 
peripheral nerves.  The examiner noted that he had reviewed 
the veteran's claims file.  The veteran reported that he 
continued to have significant and severe right foot pain and 
that he was treated with foot surgery with resection of the 
sesamoid bone.  He indicated that since the time of the 
operation he had had chronic foot pain.  The veteran stated 
that he had to alter his gait as a result of the foot pain.  
He reported that he had depression since his foot was 
injured.  It was noted that the veteran worked despite his 
continuous pain.  He worked as a real estate agent and 
reported that he was on his feet all of the time.  He got 
some improvement of the pain with codeine.  He reported that 
the pain was continuous and that it was a ten on a scale of 
one to ten, with ten being unbearable pain.  

The examiner noted that the veteran currently did not have a 
complete response to the medications he was taking.  With 
regard to paresthias, dysthesia, and other sensory 
abnormalities, the examiner stated:  

He reports stinging, throbbing and burning in the 
right foot.  He reports decreased sensation in the 
great and second toes of the right foot.  There is 
also loss of sensation in the middle toe of the 
right foot.  

In describing the extent to which the condition interfered 
with daily activity, the examiner stated that the veteran had 
reported having pain that interfered with his ability to 
continue to work on his feet.  He even had pain in bed at 
rest at night.  With regard to specific nerves involved, the 
examiner noted that there were symptoms compatible with 
possible neuropathy of the right upper extremity; and that 
there was possible right plantar nerve involvement as well.  

Physical examination (objective findings) revealed that the 
veteran was a well developed, well nourished man who was in 
no distress.  The examiner stated that there was no atrophy 
of the foot or hammer toe deformity.  The examiner noted that 
there was marked tenderness around the medial aspect of the 
right foot, near a horizontal incision where it appeared that 
the veteran had had a sesamoidectomy.  The examiner noted 
that there was subjectively decreased sensation in the great, 
second and third toes of the right foot.  Motor strength 
testing revealed diffuse give-way weakness of the right upper 
and lower extremity.  The examiner commented that there was 
weakness in the upper extremity and that it was as if no 
effort was being made to contract the upper extremity 
muscles.  Similar findings were present in the right lower 
extremity in the iliopsoas, quadriceps, hamstrings, tibialis 
anterior, inverters and evertors of the foot and 
gastrocnemius muscles.  

The examiner stated that there was no evidence of brain 
disease or injury, spinal cord disease or injury, cervical 
disc disease or trauma to the nerve roots.  The examiner 
stated that there was no genuine paralysis that he could 
identify.  The examiner stated that the veteran had symptoms 
of neuralgia of the right foot and the right ulnar nerve.  
When asked to identify the specific major nerve involved, the 
examiner wrote that there was possible medial plantar nerve 
lesion, right foot, and possible ulnar nerve entrapment.  
When asked to characterize as paralysis, neuritis, or 
neuralgia, and to indicate whether any muscle wasting or 
atrophy represented direct effect of nerve damage or merely 
disuse, the examiner stated:  "No evidence of muscle 
wasting, paralysis or atrophy.  No evidence of disuse."  

Using a goniometer, the examiner measured the passive and 
active range of motion, including movement against gravity 
and against strong resistance.  The following was reported:  

...The right great toe shows 30 degrees of range of 
motion from maximum flexion to maximum extension, 
which is limited by pain.  It appears that there 
would be a great deal more of range of motion and I 
suspect the range of motion would be normal if it 
were not for the complaints of pain.  Gait, testing 
reveals him to have a right antalgic gait. 

The examination diagnosis included right foot pain and 
symptom magnification.  

The veteran submitted copies of his medical prescriptions 
which shows the dates that his medication was issued and 
refilled from December 1996 to May 1998.

In a June 1998 and February 1999 statements, the 
representative argued that the veteran's pain in the right 
foot had not been taken into account by the RO and that 
consideration be given to whether the veteran's pain could 
significantly limit his functional ability during flare-ups.  
The representative cited to 38 C.F.R. §§ 4.40, 4.45, and 
Deluca v. Brown, 8 Vet. App. 202 (1994).  

In the Deluca case, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court instructed the 
Board to address, by medical evaluation, whether pain 
significantly limits functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.

In the present case, the Board has reviewed the evidence of 
record and determines that the veteran is entitled to an 
increased evaluation for his service connected right foot 
disability, primarily based upon functional loss due to pain.

The veteran's right foot disability is currently rated, by 
analogy, to malunion of or nonunion of the tarsal or 
metatarsal bones, under Diagnostic Code 5283.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (1998).  

Diagnostic Code 5283 provides that a 10 percent evaluation is 
warranted if the malunion or nonunion is moderate in nature.  
A 20 percent evaluation is warranted if the disorder is 
moderately severe, and a 30 percent evaluation is provided if 
the disorder is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (1998).

The veteran's right foot disability may also be rated under 
Diagnostic Code 5284 for other foot injuries.  Diagnostic 
Code 5284 provides a 20 percent evaluation where there is 
evidence of a moderately severe foot injury.  A 30 percent 
evaluation is warranted where there is evidence of a severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  
In a corresponding note, it is indicated that with actual 
loss of use of the foot, a 40 percent evaluation is provided 
under Diagnostic Codes 5283 and 5284.

Under Diagnostic Code 8523 for paralysis of the anterior 
tibial nerve (deep peroneal), a 20 percent evaluation is 
assigned for incomplete severe paralysis of the anterior 
tibial nerve.  A 30 percent evaluation is assigned when there 
is complete paralysis of the anterior tibial nerve and dorsal 
flexion of the foot is lost.  38 C.F.R. § 4.124a, Diagnostic 
Code 8523 (1998).  It is noted that the RO previously 
considered the veteran's disorder under this diagnostic code.

In reaching the decision to grant an increased evaluation, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41.  The original manifestation of the right foot disorder 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).  In that regard, 
the record contains clinical evidence, and the veteran has 
repeatedly asserted, that he has functional impairment due to 
painful motion, weakness, excess fatigability, or 
incoordination associated with the right foot disability; 
currently characterized as fracture sesamoid right foot wit 
non-union status post excision of sesamoid with involvement 
of the anterior tibial nerve (sensory).  The record indicates 
that the veteran works, or has worked in the past as a real 
estate agent; and that the veteran reports his foot pain has 
interfered with his ability to continue work, because he 
cannot stand on his right foot.  

The veteran has been seen on numerous occasions for 
complaints of and treatment for pain associated with his 
right foot and right hip disabilities.  In considering the 
veteran's complaints of pain, the Board determines that there 
is objective documentation of the same in the VA treatment 
and examination records which also show that he has 
functional loss due to pain.  Marked tenderness, weakness, 
and range of motion limited by pain has been objectively 
confirmed.  The veteran would probably have normal range of 
motion if it were not for the complaints of pain.  While the 
veteran appears to take medication for the pain, he still 
experiences the pain upon use of his foot.

Therefore, the Board finds that the current level of 
functional loss of the right foot, as described in the May 
1998 examination report, and prior current medical records, 
more nearly approximates the severe foot injuries 
contemplated by the 30 percent rating under Diagnostic Code 
5283.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5283.  
Accordingly, a higher rating is assigned.  A 40 percent 
rating under Diagnostic Code 5283 is not assigned because 
there is not actual loss of use of the foot to warrant that 
rating.  Id.  

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 5283, do not provide a basis to 
assign an evaluation higher than the 30 percent evaluation 
just assigned by the Board.  Namely, the veteran could not 
get a higher rating under Diagnostic Code 8523 for the 
anterior tibial nerve because 30 percent is the highest 
rating for that Code; and because the evidence does not show 
that dorsiflexion of the foot is lost.  Under Diagnostic Code 
5284, the highest rating is 30 percent unless there is loss 
of the foot, which there is not in this case so a 40 percent 
rating therein is inapplicable.  

Likewise, the Board notes that Diagnostic Codes 5172, 5279, 
5280, 5281, and 5282 would not offer the possibility of a 
higher rating and are not medically appropriate to the 
veteran's case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5279, 5280, 5281, and 5282 (1998).


II.  Right Hip

In May 1996, the veteran underwent a VA general medical 
examination.  At that time the veteran gave a history of 
developing pain in his right hip secondary to iliopsoas 
tendinitis, which was secondary to stress.  He indicated that 
he had pain in the right hip that was non responsive to 
medications and prevented him from doing his normal type 
activity and employment.  Physical examination revealed that 
the veteran had pain on rotation and flexion of the right 
hip.  The examiner stated that full range of motion, however, 
was possible and there was no evidence of muscle atrophy or 
muscle weakness.  X-rays showed degenerative changes of the 
right hip.  The final diagnosis was:  "Hip condition is 
iliopsoas tendinitis with stress changes in the left 
trochanteric area, mild degenerative joint disease is 
present."  

In an August 1996 rating decision, service connection for a 
right hip disability was granted and a 10 percent evaluation 
was assigned.  The disability was characterized as iliopsoas 
tendinitis with stress changes right trochanter (hip) with 
mild degenerative changes.  The disability was granted as 
secondary to the veteran's right foot disability.  The RO 
determined that the record clearly showed that there were 
mild degenerative changes from stress placed on the hip as 
the result of the foot condition.  It was noted that there 
was full range of motion of the hip and normal functioning 
with right hip pain and discomfort.  

In September 1996, the veteran underwent a VA examination for 
the joints.  The veteran indicated that since the injury to 
his foot, he believed that his entire musculoskeletal system 
had begun to crumble and had various complaints of pain and 
discomfort in various areas.  Physical examination of the 
right hip revealed that there was flexion to 100 degrees, and 
full extension.  There was abduction to 45 degrees, and 
adduction to 20 degrees, with full internal and external 
rotation with the leg in extension.  With repetitive flexion 
and extension of the hip, the veteran had a very audible and 
palpable clicking sensation that occurred in the anterior 
groin region.  The examiner noted that the veteran did not 
seem to demonstrate pain when that occurred, although the 
veteran stated that it was quite annoying.  The examiner 
noted that radiographs of the right hip were reviewed and 
they were essentially within normal limits.  The examiner 
wrote the following impression:

He has evidence of popping, probably secondary to 
his iliopsoas tendon in the right hip, which 
apparently has been there since (he) changed his 
way of walking since his foot injury, which is 
thought probably contributing to that.  

In December 1996, the veteran was seen at VA for pain, 
including right hip pain.  In December 1996, the veteran was 
also seen at VA's urgent care for right hip pain.  The 
assessment was alternative comfort.  Other VA treatment 
records from 1996 to 1997 show that the veteran was involved 
in physical therapy, pain management, and regular outpatient 
treatment.  

April 1997 VA outpatient treatment records show that the 
veteran was seen for complaints of right hip pain.  

On June 11, 1997, the veteran was seen at VA in the emergency 
room for complaints of hip pain.  A June 12, 1997 VA 
treatment record shows that the veteran had right hip 
degenerative joint disease, among other ailments.  The 
diagnostic impressions included "poorly controlled pain." 

On June 17, 1997, a VA physician wrote a "Summary of 
Outpatient Treatment" for the veteran's record.  Therein it 
was stated that the veteran was on the verge of losing his 
job as a real estate salesman because of his physical 
problems.  It was noted that the veteran had been 
hospitalized for severe depression, insomnia suicidal 
thoughts and chronic pain.  The physician noted that the 
veteran was preoccupied about his physical pain associated 
with the foot and hip problems.  Included in the diagnosis 
was Axis III - degenerative joint disease, right hip.  In the 
comments section, the physician wrote:

...The Degenerative Joint Disease of his right hip 
and right lower extremity are secondary to his 
favoring the right leg.  Patient has chronic, 
severe pain not controlled by medications.  He has 
been scheduled for follow-up with Orthopedics and 
the Pain management Clinic.  

In March 1998, the veteran underwent a VA examination.  In 
addition to what is reported in the above section, the VA 
examiner at the peripheral nerves examination in March 1998 
revealed the following.  The veteran reported that he had to 
alter his gait as a result of right foot pain and that he 
currently had right hip pain as well.  The veteran reported 
that he had continuous right hip pain that was present all of 
the time.  

In a September 1999 statement, the veteran's representative 
argued that the veteran had symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings.  The Board agrees and determines that 
the symptomatology of the veteran's right hip disability more 
closely reflects the criteria of a higher 

Apparently, the RO found the veteran's hip disability 
analogous to tenosynovitis, Diagnostic Code 5024, which is 
rated as degenerative arthritis, under Diagnostic Code 5003.  
That is, tenosynovitis is itself rated as degenerative 
arthritis on the basis of limitation of motion of affected 
body parts.  See 38 C.F.R. § 4.20 and Part 4, Codes 5003, 
5024 (1998).  When the limitation of motion of a specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major or group of minor joints affected by 
limitation of motion.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 3 8 C.F.R. 
Part 4, Code 5003 (1998).  For purposes of evaluation, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
to be major joints.  38 C.F.R. § 4.45 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Other potentially applicable diagnostic codes with ratings 
greater than 10 percent include Diagnostic Code 5250, 
ankylosis of the hip; Diagnostic Code 5253, impairment of the 
thigh; and Diagnostic Code 5254, flail joint of the hip.  
Under Diagnostic Code 5255, impairment of the femur, a 20 
percent evaluation is assigned when there is malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is assigned when there is marked knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Review 
of these diagnostic criteria show that there is no medical 
evidence in support of a rating under any of these diagnostic 
codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) 

Under Diagnostic Code 5252, a 10 percent rating is assigned 
when thigh flexion is limited to 45 degrees.  A 20 percent 
rating is not in order unless thigh flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The 
record in this case does not show that there is sufficient 
limitation of motion to warrant a 20 percent or higher rating 
under Code 5252.  However, pursuant to C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), when a 
rating is based on limitation of motion, the Board must also 
consider any functional loss the veteran may have sustained 
by virtue of weakness or pain on motion.  Considering the 
veteran's complaints of constant right hip pain, the Board 
finds that an additional 10 percent rating would be warranted 
under sections 4.40 and 4.45 and DeLuca.

It is noted that in view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of the rating with impairment of function 
will, however, be expected in all instances.  See 38 C.F.R. 
§ 4.21 (1998).  In that regard, alternatively, the Board 
determines that since the record is replete with objective 
indication of pain on motion associated with the veteran's 
right hip disability, Diagnostic Code 5025, for fibromyalgia, 
is for consideration, at least by analogy.  

Under Diagnostic Code 5025, a 10 percent rating is warranted 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
parenthesis, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that require continuous 
medication for control.  When such symptoms are episodic, 
with exacerbation often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time a 20 percent rating is 
warranted.  When such symptoms are constant, or nearly so, 
and refractory to therapy, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (1998).  

The Board therefore determines that the veteran's disability 
could also be rated by analogy to fibromyalgia, as described 
above.  A 20 percent rating is warranted under that 
diagnostic criteria because the record shows that the veteran 
has had episodic psychiatric care, or emotional distress, due 
the pain associated with his disability.  According to the 
medical records as recited above, he has exacerbating pain 
often precipitated by environmental or emotional stress, and 
he requires continuous medication for control.  His 
disability in that respect most closely reflects the rating 
for 20 percent under Diagnostic Code 5025.  A 40 percent 
rating is not warranted because the symptoms are not 
constant, or nearly so, and refractory to therapy.  While it 
appears as though the veteran's pain is somewhat constant, as 
exemplified by continuous subjective complaints of pain and 
the objective observations of pain noted in outpatient 
treatment, it is not also shown that it is refractory to 
therapy.  It appears, rather, that the veteran has some 
issues with pain control and he has undergone treatment for 
the same.  

In conclusion, the veteran's disability picture is no more 
than 20 percent disabling of a right hip disorder that 
currently has as its predominant feature, pain; and that a 
20 percent assignment is in order under the regulatory codes 
for pain, §§ 4.40 and 4.45 and DeLuca; or by analogy to 
fibromyalgia based upon the veteran's episodic medical 
history of emotional stress associated with his right hip 
pain. 






III. Other Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Clearly, due to the nature and severity of the veteran's 
service-connected right foot and right hip disabilities, 
interference with the veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
present an exceptional case where his currently assigned 
ratings of 30 percent for the right foot disability, and of 
20 percent for right hip disability are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, supra. (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

A 30 percent rating is granted for a right foot disability, 
characterized as fracture sesamoid right foot with non-union 
status post excision of sesamoid with involvement of the 
anterior tibial nerve (sensory), subject to the regulations 
pertinent to the disbursement of monetary funds.

A 20 percent rating is granted for a right hip disability, 
characterized as iliopsoas tendonitis with stress changes 
right trochanter (hip) with mild degenerative changes, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

